ACCEPTED
                                                                                        01-15-00152-cv
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                   9/3/2015 2:37:29 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK



                          CAUSE NO. 01-15-00152-CV
                                                                 FILED IN
                     IN THE COURT OF APPEALS     1st COURT OF APPEALS
                                                     HOUSTON, TEXAS
             FOR THE FIRST JUDICIAL DISTRICT OF TEXAS
                                                 9/3/2015 2:37:29 PM
                                                            CHRISTOPHER A. PRINE
                               HOUSTON, TEXAS                     Clerk


      DONALD B. MULLINS and BLUE SKY RIGHT OF WAY, LLC

                                    Appellant

                                         v.

   MARTINEZ R.O.W., L.L.C. f/k/a MARTINEZ INVESTMENTS, LLC
                             Appellee

                 On Appeal from the 149th Judicial District
         of Brazoria County, Texas; Trial Court Cause No. 79750-CV


                 UNOPPOSED MOTION TO EXTEND TIME
                      FOR FILING REPLY BRIEF

      COME NOW, DONALD B. MULLINS (“Mullins”) and BLUE SKY

RIGHT OF WAY, LLC (“Blue Sky”), filing their Unopposed Motion to Extend

Time for Filing Reply Brief, and state as follows:

                                         I.

      The deadline for filing Appellants’ Reply Brief is September 15, 2015.

Appellants seek a ten day extension of that date. No prior extensions have been

requested for this deadline.

                                         1
                                         II.

      The additional time is requested required to permit the undersigned counsel

to properly respond to this and other deadlines following recent travel.

                                        III.

      Counsel have conferred and the motion is unopposed.

      Wherefore, premises considered, Appellants pray that the date for filing their

Reply Brief be extended to September 25, 2015, and for such other and further

relief as the court deems just.

                                               Respectfully submitted,




                                               Patrick F. Timmons, Jr.
                                               State Bar No. 20049500
                                               8556 Katy Freeway, Suite 120
                                               Houston, Texas 77024-1806
                                               (713) 465-7638 Office
                                               (713) 465-9527 Facsimile
                                               pft@timmonslawfirm.com




                                          2
                        CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing Unopposed Motion to Extend
time for Filing Reply Brief of Donald B. Mullins and Blue Sky Right of Way,
LLC, was forwarded to Mr. David P. Boyce, Wright & Greenhill, P.C., 221 West
6th Street, Suite 1800, Austin, Texas 78701, 512-476-5382, on September 3, 2015,
by telecopy and electronic filing.




                                            Patrick F. Timmons, Jr.




                                        3